AO 245B (Rev. 09/19)     Judgment in a Cnmmal Case      (form modified withm Distnct on Sept 30, 2019)
                         Sheet I



                                             UNITED STATES DISTRICT COURT
                                                               Southern District of New York
                                                                                )
               UNITED STATES OF AMERICA                                         )       JUDGMENT IN A CRIMINAL CASE
                                     V.                                         )
                             Lisa Bershan                                       )
                                                                                )      Case Number: S 1:17-cr-00638-JSR-1
                                                                                )      USM Number: 71101-019
                                                                                )
                                                                                )        Christopher Paul Madiou , Esq.
                                                                                )       Defendant's· Attorney     -~ -   - ·- -
THE DEFENDANT:                                                                                        ----- ---
li:'.l' pleaded guilty to count(s)        1,2,3,4,5,6,7,8,9.
                                                                                                     1·sDCSDNY
                                                                                                     f)(K'UMENT
D pleaded nolo contendere to count(s)
  which was accepted by the court.                                                                   :·r ECTkOJ\l1CALLY FILED
                                                                                                '·
D was found guilty on count(s)                                                                   t   ! )( .c #: - - - - - t - - + - ~ -
  after a plea of not guilty.                                                                    !   DAT!: . ~!XO:

The defendant is adjudicated guilty of these offenses:

Title & Section                      Nature of Offense                                                               Offense Ended
18 U.S.C. 1349                       Conspiracy to Commit Wire Fraud                                                 5/30/2017            1
18   u.s.c. 1343                     Wire Fraud                                                                    : 5/30/2017            2
18 U.S.C. 1028A                      Aggravated Identity Theft                                                     : 1/30/2017            3

       The defendant is sentenced as provided in pages 2 through               _ _8_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)

Ill Count(s)     ~ the underlying indcitment                   ~ is    Dare dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within          1o
                                                                                                             days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenciant must notify the court and United States attorney of material ctianges in economic circumstances.

                                                                                                                  11/22/2019
                                                                              Date ofimposit1on of Judgment




                                                                                                         Hion. Jed ~- Rakoff, U.S.D.J,.
                                                                              - - - --- -- ~--            -  --
                                                                               Name and Title of Judge




                                                                              Date
AO 2458 (Rev. 09/19)   Judgment ma Criminal Case
                       Sheet IA
                                                                                                 Judgment-Page       of
DEFENDANT: Lisa Bershan
CASE NUMBER: S 1:17-cr-00638-JSR-1

                                         ADDITIONAL COUNTS OF CONVICTION

Title & Section                 Nature of Offense                                         Offense Ended          Count
18   u.s.c. 371                  Conspiracy to Commit Securities Fraud and Wire Frau       8/30/2017             4

15 USC78j(b)78ff                  Securities Fraud                                         8/~0/2017             5

18   u.s.c. 1343                 Wire Fraud                                                8/30/2017             6

18 U.S.C. 1956(a)(1)(B)          Money Laundering                                          8/30/2017             7

21 u.s.c. 846                    Conspiracy to Distribute Cocaine                          8/~0/2017             8
                                                                                             I

18 u.s.c. 922                    Illegally Receiving in the State of New York a Firearm    11/30/2016            9
AO 245B (Rev. 09/19) Judgment m Criminal Case
                     Sheet 2 - Imprisonment

                                                                                                  , Judgment - Page   -~3-   of   __ _Ji __
 DEFENDANT: Lisa Bershan
 CASE NUMBER: S 1:17-cr-00638-JSR-1

                                                          IMPRISONMENT

           The defendant is hereby committed to the· custody of the Federal Bureau of Prisons to be imprisoned for a
 total tenn of:                                                                                    '
                                                                                                tq
  On Counts 1,2,4,5,6,7,8,9: Sixty(60) months. All terms on all counts to run concurrent each other.
  On Count 3: Twenty Four (24) months, to run consecutive to the sentence imposed on Counts 1-9.




      !ti   The court makes the following recommendations to the Bureau of Prisons:
             Incarceration in Dublin, FCI, California.




      ~ The defendant is remanded to the custody of the United States Marshal.

      D The defendant shall surrender to the United States Marshal for this district:
            D at    - - - ------ - - -
                                                 D a.m.       D p.m.       on

            D as notified by the United States Marshal.

      D The defendant shall surrender for service of sentence at the institution designated by the l3ureau of Prisons:
            D before 2 p.m. on
            D as notified by the United States Marshal.
            D as notified by the Probation or Pretrial Services Office.


                                                                 RETURN
 I have executed this judgment as follows:




            Defendant delivered on                                                      to
                                         - - - ------------- --

  at _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                                -------- - - - - - - -- ------
                                                                                                 UNITED STATES MARSHAL



                                                                          By - - - ----DEPUTY
                                                                                            -UNITED
                                                                                              - -STATES
                                                                                                    ---   ----
                                                                                                        MARSHAL
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3 - Supervised Release

                                                                                                                        4_ of - - ~ - _
                                                                                                        Judgment-Page _ _
DEFENDANT: Lisa Bershan
CASE NUMBER: S 1:17-cr-00638-JSR-1
                                                       SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

 On Counts 1,2,4,5,6, 7,9: Three (3) years.
 On Count 3: One (1) year.
 On Count 8: Five (5) years. All terms on all counts to run concurrent to each other.




                                                      MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a control led substance.                                            .
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
               D The above drug testing condition is suspended, based on the court's determination that you
                   pose a low risk of future substance abuse. (check if applicable)
4.    Ill" You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution. (check if applicable)
5.    ~ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.    D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.    D You must participate in an approved program for domestic violence. (check ifapplicable)
You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3A - Supervised Release
                                                                                               Judgment-Page _       5 ·-     of _ _ _8____
DEFENDANT: Lisa Bershan
CASE NUMBER: S 1:17-cr-00638-JSR-1

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your cond~ct and condition.

I.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      frame.
2. After initially reporting to the probation office, you will receive instructions from the court pr the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4. You must answer truthfully the questions asked by your probation officer.
5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.                                        :
6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least IO days before the change. If'notifying the probation officer at least I 0
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
      aware of a change or expected change.
8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
       convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.                                                                              '
9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
 I 0. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
       designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
 11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
       first getting the permission of the court.                                                     ·
 12. You must follow the instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                     Date _ _ __
AO 245B (Rev. 09/19)   Judgment in a Cnmmal Case
                       Sheet 3D - Supervised Release
                                                                                         ,   Judgment-Page   ------6.. __   of ___8___
DEFENDANT: Lisa Bershan
CASE NUMBER: S 1:17-cr-00638-JSR-1

                                         SPECIAL CONDITIONS OF SUPERVISION

 1. The defendant shall participate in an out patient program approved by the United States Probation Office for substance
 abuse, which program may include drug testing to determine whether the defendant has reverted to the use of drugs and
 alcohol. The Court authorizes the release of available drug treatment evaluations and reports to the substance abuse
 treatment provider, as approved by the Probation Department. The defendant will be r~quired to contribute to the cost of
 services rendered (copayment) in the amount to be determined by the Probation Officer, based on ability to pay or
 availability of third party payment.

 2. The defendant shall participate in an out patient mental health treatment program, which may include psychological
 medication, as ordered by the United States Probation Department. The Court authorii:es the release of available
 evaluations and reports to the mental health provider, as approved by the Probation Department. The defendant will be
 required to contribute to the cost of services rendered in the amount to be determined ~Y the Probation Department, based
 on defendant's ability to pay or the availability of third party payment. The Probation Dept. shall do its best to enroll the
 defendant is intensive psychotherapy.                                                     :

 3. The defendant shall provide the probation officer with access to any requested financial information.

 4. The defendant shall not incur any new credit charges or open additional lines of credit with the approval of the probation
 officer unless the defendant is in compliance with the installment payment plan.

 5. It is recommended that the defendant be supervised in her district of residence.
AO 245B (Rev. 09/19)   Judgment in a Crimmal Case
                                                                                ,J
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                      Judgment - Page   --'7,___ of        8
 DEFENDANT: Lisa Bershan
 CASE NUMBER: S 1:17-cr-00638-JSR-1
                                                CRIMINAL MONETARY PENALTIES
       The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                       Assessment               Restitution             Fine                   AV AA Assessment*             JVTA Assessment**
 TOTALS           $    900.00               $   2,926,702.54       $                       $                             $



 D     The determination ofrestitution is deferred until                       An Amended Judgment    in a Criminal Case (AO 245C) will be
       entered after such determination.

 ti1   The defendant must make restitution (including community restitution) to the following pay~es in the amount listed below.

       If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
       the priority' order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
       before the United States is paid.                                                          '

 Name of Payee                                                 Total Loss***               Restitution Ordered          Priority or Percentaee
  Sealed




 TOTALS                               $                         0.00            $



 D      Restitution amount ordered pursuant to plea agreement $

 D      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
        fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(t). All of the payment options on Sheet 6 may be subject
        to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

  D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

        D the interest requirement is waived for the           D fine     D restitution.
        D the interest requirement for the           D fine      D restitution is modified as follows:

  * Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
  ** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.                        :
  *** Findings for the total amount of losses are required under Chapters 109A, 110, 11 OA, and 113A of Title 18 for offenses committed on
  or after September 13, 1994, but before April 23, 1996.                                              ,
AO 245B (Rev 09/19)           Judgment in a Criminal Case
                              Sheet 6 - Schedule of Payments

                                                                                                                      , Judgment - Page _ ______8__ of . _   _a__
 DEFENDANT: Lisa Bershan
 CASE NUMBER: S 1:17-cr-00638-JSR-1

                                                                 SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     It]       Lump sum payment of$             900~Q_ _            _    due immediately, balance due

                 •       not later than - - - - - - - - - -
                                                •          •
                                                                               , or
                 •       in accordance with     C,      D,                D E, or         D Fbelow; or
 B     D Payment to begin immediately (may be combined with                            D C,         D D, or      D F 'below); or
 C     D Payment in equal                 _ _     _    _       (e g., weekly, monthly, quarterly) installments of $
                                                                                                              _ _ _ over a period of
             _       _    _        (e.g., months or years), to commence        _ _ _ _ (e.g, 30 or 60 days) after the date of this judgment; or

 D     D Payment in equal           _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ over a period of
             _ _ _ _ _ (e.g., months or years), to commence _ _ _ _ (e g., 30 or 60 days) after release from imprisonment to a
                 term of supervision; or

 E     D Payment during the term of supervised release will commence within ______ (e.g.,                30 or 60 days) after release from
                 imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F     Ill       Special instructions regarding the payment of criminal monetary penalties:
                  Restitution shall be paid at the rate of 15% of the defendant's gross monthly income, beginning with the second
                  month of supervised release.




 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penalties, except those payments made throµgh the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program, are made to the clerk of the court.                            ,

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 D     Joint and Several

       Case Number
       Defendant and Co-Defendant Names                                                               Joint and Sev~ral              Corresponding Payee,
       (including defendant number)                                   Total Amount                         Amount                        if appropriate




 D     The defendant shall pay the cost of prosecution.

 D     The defendant shall pay the following court cost(s):

 Ill   The defendant shall forfeit the defendant's interest in the following property to the United.States:
       $2,926,702.54


 Payi_nents shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment,
 (5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, mcluding cost of
 prosecut10n and court costs.
